Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on April 23, 2020.
Claims 1-10 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on July 14, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claims 2 and 2 are objected to for duplicating a claim number.  For purposes of examination, the second claim 2 will be referred to as “2a”.  Appropriate correction is required.

Claim 8 is objected to for omitting a preamble.  For purposes of examination, it will be understood that “A system for managing employment data according to claim 7 wherein” is an acceptable preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system (claims 1-9) and a method (claim 10)).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) a hiring manager to create a requirement list for available jobs; a job seeker to input and store a personal profile and; an algorithm that assigns a predictive match score to the job seeker's input.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of using a requirement list and job seeker input to determine a match score is a certain method of organizing human activity, specifically, commercial interactions such as business relations,.  The act of matching seekers to jobs is recruiting which is understood as a business relation. The recitations of “a web-based processing system”; “a hiring manager/job seeker computing device wherein the hiring computing device has an interface”; and “the job seeker computing system has an interface” do not integrate the invention into a practical application because the devices are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0034]: computing device can be a desktop, laptop or smart phone.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of “the predictive match score assigned by the algorithm is presented to the hiring manager through the hiring manager computing device through the hiring manager's interface” is insignificant extra-solution activity where the results of the matching process are displayed.  This is a well-known, routine and conventional practice that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
Dependent claims 2-9 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further limitations that narrow the judicial exception (claims 2, 4-8) or recite limitations drawn to the platform upon which the abstract idea is implemented (claims 2, 3 and 9). Similar to the independent claims, the dependent claims generally “apply” the concept of matching seekers to jobs. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1 and 10.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 1, 2, 4-8 and 10 are rejected under 35 U.S.C. 102(a)( 1) as being anticipated by Puram et al. (US Pub. No. 2003/0117444).
Claims 1 and 10:  Puram discloses 
a hiring manager computing device wherein the hiring computing device has an interface that allows a hiring manager to create a requirement list for available jobs; (Fig. 1a; [0029] As illustrated in FIG. 1a, one or more employers, exemplified by reference numerals 1a, 1b, 1c, having one or more positions to be filled provide data regarding the skills desired ("needs"), the skill level or experience needed for desired skills for the position, and the importance or priority of that skill for the position. [0030]:  From the PCs 21 (i.e., an interface), employers are able to enter needs data into the database 32. [0048] employers seeking to fill positions are entering data regarding the needs for the position.)
a job seeker computing device wherein the job seeker computing system has an interface 10allows a job seeker to input and store a personal profile and; ([0030] A preferred arrangement 20 is illustrated in FIG. 1b. Employers 1 using PCs 21a-c and candidates 12 using PCs 22a-c are data connected to a server 25 to which data is supplied and retrieved by a file server 30 on which is stored a relational database 32. From the PCs 22 (i.e., an interface), candidates are able to enter skills data into the database 32. [0037] In step 101, the candidate enters the data illustrated in the "Technical Skill Evaluation" table 110 of FIG. 5. Technical skill table 110 has a column 115 identifying technical skills or tools, organized into appropriate categories. In this illustration for the world of information technology professionals, technical categories 120 include "hardware" 121, "operating systems" 122, "languages" 123, "applications" 124 and "others" 125 such as "testing, architecture, tools, methodologies, certifications, databases" and the like. Under each skill category heading are a number of rows for receiving or selecting specific skills or tools from a pre-defined list of skills and tools. For example, under Operating System, in column 115, the candidate might enter "DOS" and "Windows 2000". [0005]: profiles.) 
an algorithm that allows the job seeker computing device to assign a predictive match score to the job seeker's input, and ([0061]: As illustrated in FIG. 11a, using the candidates' actual scores, Candidate 5 scores the highest with a total of 65. Candidate 2 is tied for second place with Candidate 3 with a total score of 52. However, Candidate 5 is racking up points with significant experience in skills that are not needed for this position. Candidate 5 gets 10 points for his/her experience with Methodology Method 1, but he/she has less Smalltalk experience than the employer requested. Methodology Method 1 is merely "beneficial" to the employer for this position; in contrast, Smalltalk is a core strength. If the employer hired Candidate No. 5, the employer would get someone who was not adequate for the position even though he/she had a relatively high score for the aggregate of the skills desired. FIG. 11b shows adjusted scores and Candidate 2 has the highest adjusted score of 46. Candidate 2 meets the employer's needs for the skills that are of greatest importance for the position, i.e. those skills that are identified as "core strength")
wherein the predictive match score assigned by the algorithm is presented to the hiring manager through the hiring manager computing device through the hiring manager's interface. ([0064] The apparatus, system and method calculates a normalized score for each candidate in the short list, by dividing the candidate's total score (using adjusted values) by the maximum score that is achievable for the position and multiplied by 100 so the result is expressed as a percentage. In this manner, the candidate's score that is returned to the prospective employer is relative for the position they are seeking to fill, rather than absolute. Preferably, the apparatus, system and method then groups the candidates into normative ranges. For example, the data returned to the employer would indicate that Candidates A and B scored in the range of 90-100 percent, and Candidate C scored in the 85-90 percent range and Candidates D and E scored in the 80-85 percent range.)
Claim 10 further recites that the score is provided when it exceeds a threshold.  ([0055]).
Claim 2:  Puram discloses a seeker’s employment preferences ([0046]); job knowledge/experiences, skill levels ([0038]).
Claims 4 and 5:  Puram further discloses a self-assessment of the job seeker’s profile that comprises knowledge and years of experience. ([0036]-[0038]).
Claim 6:  Puram further discloses job-related competencies and weighting factors. ([0048] First, an employer identifies or selects skills that are desired for the position, as indicated at step 185, and then assigns to each selected skill a skill level or experience desired 191 and the importance or priority of that skill 192. FIG. 9 illustrates a "requirements" or "needs" table 186 for receiving such data. Table 186 includes a column 187 in which the employer identifies skills and tools desired for a position. The next column 188 identifies the minimum level of experience the position can tolerate. The next column 189 is for the importance of the skill desired for the specified position.)
Claim 7: Puram discloses notifying the hiring manager when the match score is greater than a threshold. ([0056] The search will only return those candidates whose skills profiles matches or exceeds specified criteria. In a preferred embodiment, the candidates must have scores for their "core strength" skills that are adequately high, i.e. equal to or above the minimum defined by the administrator.  Fig. 4 discloses that the employer is notified of the count of matches that exceed the threshold.)
Claim 8:  Puram discloses that a hiring manager can unlock additional job seeker insights and contact information when the score exceeds the threshold. ([0062] Preferably, the apparatus, system and method provides links to the finalist candidates' resumes, for example in .pdf form, so that the employer can instantly view and/or print the resumes.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2a, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Puram in view of Official Notice.
Claims 2a and 3: Puram discloses personal computers (Fig. 1b) but does not disclose portable devices including a laptop, smartphone or tablet.
The Examiner takes Official Notice that laptops, smartphones and tablets are well-known substitutes for PCs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included laptops, smartphones and tablets, in the system disclosed by Puram, for the motivation of providing a method of allowing users to interact with the system while away from home.
Claim 9:  Puram discloses a view of search results (Fig. 11a and 11b) but does not disclose a dashboard.
The Examiner takes Official Notice that dashboards are old and well known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included dashboards, in the system disclosed by Puram, for the motivation of providing a method of compiling data in a manner that enhances its visibility.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
US Pub. No. 2020/0065767 to Jansen: [0028]: self-assessments; [0032]; [0037]: candidate profile; percentage match.
US Pub. No. 2009/0319289 to Pande: [0165]: dashboard
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629